Exhibit 10.11

 

USN CORPORATION 2005 STOCK INCENTIVE PLAN

 

1. Purpose. The purpose of the USN Corporation 2005 Stock Incentive Plan is to
provide officers, other employees and directors of, and consultants to, USN
Corporation and any of its Subsidiaries an incentive (a) to enter into and
remain in the service of the Company and its Subsidiaries, (b) to enhance the
long-term performance of the Company and its Subsidiaries, and (c) to acquire a
proprietary interest in the success of the Company and its Subsidiaries.

 

2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:

 

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award or Restricted Stock Unit Award, Performance Share Award or
Performance Unit Award granted under the Plan.

 

“Award Agreement” means a written or electronic agreement entered into between
the Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means termination of Participant’s employment for “cause” as defined in
any employment or severance agreement the Participant may have with the Company
or a Subsidiary or, if no such agreement exists, unless otherwise provided in a
particular Award Agreement, “cause” means (a) conviction or pleading guilty or
no contest to any crime (whether or not involving the Company or any of its
Subsidiaries) constituting a felony in the jurisdiction involved; (b) engaging
in any substantiated act involving moral turpitude; (c) engaging in any act
which, in each case, subjects, or if generally known would subject, the Company
or any of its Subsidiaries to public ridicule or embarrassment; (d) material
violation of the Company’s or any of its Subsidiaries’ policies, including,
without limitation, those relating to sexual harassment or the disclosure or
misuse of confidential information; (e) serious neglect or misconduct in the
performance of the grantee’s duties for the Company or any of its Subsidiaries
or willful or repeated failure or refusal to perform such duties; in each case
as determined by the Committee, which determination will be final, binding and
conclusive.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, or another committee
of the Board appointed by the Board to administer the Plan.

 

“Company” means USN Corporation, a Colorado corporation.

 

“Date of Grant” means the date on which an Award under the Plan is made by the
Committee, or such later date as the Committee may specify to be the effective
date of an Award.



--------------------------------------------------------------------------------

“Disability” means termination of Participant’s employment for “disability” as
defined in any employment or severance agreement the Participant may have with
the Company or a Subsidiary or, if no such agreement exists, unless otherwise
provided in a particular Award Agreement, a Participant being considered
“disabled” within the meaning of Section 409A(a)(2)(C) of the Code.

 

“Eligible Person” means any person who is an employee or consultant of the
Company or any Subsidiary (including any key employee of an entity that develops
products that are intended to be published or distributed by the Company or a
Subsidiary) or any person to whom an offer of employment with the Company or any
Subsidiary is extended, as determined by the Committee, or any person who is a
Nonemployee Director.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a Share as of a given date shall be the closing sales
prices of the Shares on such date on the principal national securities exchange
on which such Shares are listed or admitted to trading, or, if such Shares are
not so listed or admitted to trading, the average of the per Share closing bid
price and per Share closing asked price on such date as quoted on the NASDAQ
National List, the NASDAQ Supplemental List or such other market in which such
prices are regularly quoted, or, if there have been no published bid or asked
quotations with respect to Shares on such date, the Fair Market Value shall be
the value established by the Committee in good faith, and, in the case of an
Incentive Stock Option, in accordance with Section 422 of the Code.

 

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

 

“Nonemployee Director” means any member of the Board who is not an employee or
officer of the Company.

 

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

 

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

 

“Performance Share Award” means a contractual right granted to an Eligible
Person under Section 10 hereof representing notional unit interests equal in
value to a Share that is forfeitable until the achievement of pre-established
performance objectives over a performance period.

 

“Performance Unit Award” means a contractual right granted to an Eligible Person
under Section 10 hereof representing notional unit interests equal to a
pre-determined dollar amount that is forfeitable until the achievement of
pre-established performance objectives over a performance period.

 

2



--------------------------------------------------------------------------------

“Plan” means the USN Corporation 2005 Stock Incentive Plan as set forth herein,
as amended from time to time.

 

“Qualified Performance Award” means a Restricted Stock Award, Restricted Stock
Unit Award, or Performance Share Award or Performance Unit Award intended to
comply with Section 11 hereof.

 

“Restricted Stock Award” means a grant of Shares to an Eligible Person under
Section 8 hereof that are issued subject to such vesting and transfer
restrictions as the Committee shall determine and set forth in an Award
Agreement.

 

“Restricted Stock Unit Award” means a contractual right granted to an Eligible
Person under Section 9 hereof representing notional unit interests equal in
value to a Share to be paid or distributed at such times, and subject to such
conditions, as set forth in the Plan and the applicable Award Agreement.

 

“Retirement” means termination of Participant’s employment by reason of
“retirement” as defined in any employment or severance agreement the Participant
may have with the Company or a Subsidiary or, if no such agreement exists,
unless otherwise provided in a particular Award Agreement, “retirement” means a
termination of the Participant’s Service after the Participant reaches the age
of 62.

 

“Service” means a Participant’s employment or service with the Company or any
Subsidiary or a Participant’s service as a Nonemployee Director with the
Company, as applicable.

 

“Share” means a share of the Company’s common stock, par value $.0001, subject
to adjustment as provided in Section 4.3 hereof.

 

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the difference between the base price per share of the
right and the Fair Market Value of a Share, at such time, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

 

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase Shares at such time and price, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time as of which a
determination is being made, each corporation other than the last corporation in
the unbroken chain owns stock possessing fifty percent or more of the total
combined voting power of all classes of stock in another corporation in the
chain.

 

3



--------------------------------------------------------------------------------

3. Administration.

 

3.1. Committee Members. The Plan shall be administered by a Committee comprised
of no fewer than two members of the Board; provided, however, that (a) with
respect to any Award that is intended to satisfy the conditions of Rule 16b-3
under Exchange Act the term “Committee” shall refer to a committee of two or
more “non-employee directors” as determined for purposes of applying Exchange
Act Rule 16b-3; and (b) with respect to any Award that is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the term “Committee” shall refer to a committee of two or more “outside
directors” as determined for purposes of applying Section 162(m) of the Code.
Subject to the provisions of Section 16 of the Exchange Act and Section 162(m)
of the Code, any power of the Committee may also be exercised by the Board. No
member of the Committee shall be liable for any action or determination made in
good faith by the Committee with respect to the Plan or any Award. In the
absence of a Committee, the Board will administer the Plan and all references to
the “Committee” will be deemed to refer to the “Board”.

 

3.2. Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its sole discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance goals and other
conditions affecting an Award, the duration of the Award, and all other terms of
the Award. The Committee shall also have discretionary authority to interpret
the Plan, to make factual determinations under the Plan, and to make all other
determinations necessary or advisable for Plan administration, including,
without limitation, to correct any defect, to supply any omission or to
reconcile any inconsistency in the Plan or any Award Agreement. The Committee
may prescribe, amend, and rescind rules and regulations relating to the Plan.
The Committee’s determinations under the Plan need not be uniform and may be
made by the Committee selectively among Participants and Eligible Persons,
whether or not such persons are similarly situated. The Committee shall consider
such factors as it deems relevant in making its interpretations, determinations
and actions under the Plan including, without limitation, the recommendations or
advice of any officer or employee of the Company or such attorneys, consultants,
accountants or other advisors as it may select. All interpretations,
determinations and actions by the Committee shall be final, conclusive, and
binding upon all parties.

 

3.3. Delegation of Authority. The Committee may by resolution authorize one or
more officers of the Company to perform any or all things that the Committee is
authorized and empowered to do or perform under the Plan; provided, however,
that the resolution so authorizing such officer or officers shall specify the
total number of Awards (if any) such officer or officers may award pursuant to
such delegated authority, and any such Award shall be subject to the form of
Award Agreement theretofore approved by the Committee. In no event shall any
such delegation of authority be permitted with respect to Awards to any members
of the Board or to any Eligible Person who is subject to Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code. The Committee shall also be
permitted to delegate, to any appropriate officer or employee of the Company,
responsibility for performing certain ministerial functions under the

 

4



--------------------------------------------------------------------------------

Plan. In the event that the Committee’s authority is delegated to officers or
employees in accordance with the foregoing, all provisions of the Plan relating
to the Committee shall be interpreted in a manner consistent with the foregoing
by treating any such reference as a reference to such officer or employee for
such purpose. Any action undertaken in accordance with the Committee’s
delegation of authority hereunder shall have the same force and effect as if
such action was undertaken directly by the Committee and shall be deemed for all
purposes of the Plan to have been taken by the Committee.

 

3.4. Grants to Nonemployee Directors. Any Awards or formula for granting Awards
under the Plan made to Nonemployee Directors shall be approved by the Board.
With respect to awards to such directors, all rights, powers and authorities
vested in the Committee under the Plan shall instead be exercised by the Board,
and all provisions of the Plan relating to the Committee shall be interpreted in
a manner consistent with the foregoing by treating any such reference as a
reference to the Board for such purpose.

 

4. Shares Subject to the Plan.

 

4.1. Maximum Share Limitations. Subject to adjustment pursuant to Section 4.3
hereof, the maximum aggregate number of Shares that may be issued under the Plan
shall be 5,000,000 shares. Shares issued and sold under the Plan may be either
authorized but unissued shares or shares held in the Company’s treasury. To the
extent that any Award involving the issuance of Shares is forfeited, cancelled,
returned to the Company for failure to satisfy vesting requirements or other
conditions of the Award, or otherwise terminates without an issuance of Shares
being made thereunder, the Shares covered thereby will no longer be counted
against the maximum share limitations and may again be made subject to Awards
under the Plan pursuant to such limitations. In addition, awards that are
settled in cash and not in Shares shall not be counted against the maximum share
limitations.

 

4.2. Individual Participant Limitations. The maximum number of Shares that may
be subject to Stock Options, Stock Appreciation Rights and Qualified Performance
Awards denominated in shares in the aggregate granted to any one Participant
during any calendar year shall be 1,000,000 shares. The maximum payment with
respect to Qualified Performance Awards denominated in cash in the aggregate
granted to any one Participant during any calendar year shall be $1,250,000. The
foregoing limitations shall each be applied on an aggregate basis taking into
account Awards granted to a Participant under the Plan as well as awards of the
same type granted to a Participant under any other equity-based compensation
plan of the Company or any Subsidiary.

 

4.3. Adjustments. If there shall occur any increase or reduction in the number
of Shares, or any change (including, but not limited to, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the outstanding Shares or exchange of Shares for a different number or
kind of shares or other securities of the Company or another corporation, by
reason of any recapitalization, reclassification, stock split, reverse stock
split, dividend or distribution of securities, property or cash (other than
regular, quarterly cash dividends), or other distribution with respect to
Shares, or any merger, reorganization, consolidation, combination, change in
control, spin-off or other similar corporate change, or any other change
affecting the Shares, the Committee may, in the manner and to the extent that it

 

5



--------------------------------------------------------------------------------

deems appropriate and equitable to the Participants and consistent with the
terms of the Plan, cause an adjustment to be made in (a) the maximum number and
kind of shares provided in Section 4.1 and Section 4.2 hereof, (b) the number
and kind of Shares, units, or other rights subject to then outstanding Awards,
(c) the exercise or base price for each share or unit or other right subject to
then outstanding Awards, and (d) any other terms of an Award that are affected
by the event, which adjustments, in the case of clauses (b), (c) and (d), need
not be uniform as between different Awards or different types of Awards. Any
such adjustments may be designed to comply with the requirements of Section 409A
of the Code and, in the case of Incentive Stock Options, Section 424 of the
Code. Without limiting the generality of the foregoing, in the event there shall
be any change in the number or kind of outstanding Shares, or any stock or other
securities into which such Shares shall have been changed, or for which it shall
have been exchanged, by reason of a change in control, merger, consolidation or
otherwise, the Committee may, in its sole discretion, (i) provide for the
assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of and terminate any restrictions on outstanding
Awards; (iii) provide for cancellation of accelerated Awards that are not
exercised within a time prescribed by the Administrator; or (iv) provide for the
cancellation of any outstanding Awards in exchange for a cash payment to the
holders thereof. No right to purchase fractional shares shall result from any
adjustment in Awards pursuant to this Section 4.3. In case of any such
adjustment, the Shares subject to the Award shall be rounded down to the nearest
whole share. The Company shall notify Participants holding Awards subject to any
adjustments pursuant to this Section 4.3 of such adjustment, but (whether or not
notice is given) such adjustment shall be effective and binding for all purposes
of the Plan.

 

5. Participation and Awards.

 

5.1. Designations of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted and the number of Shares or units subject to
Awards granted under the Plan. In selecting Eligible Persons to be Participants
and in determining the type and amount of Awards to be granted under the Plan,
the Committee shall consider any and all factors that it deems relevant or
appropriate.

 

5.2. Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. In the case of any fractional share or unit resulting from
the grant, vesting, payment or crediting of dividends or dividend equivalents
under an Award, the Committee shall have the discretionary authority to
(a) disregard such fractional share or unit, (b) round such fractional share or
unit to the nearest lower or higher whole share or unit, or (c) convert such
fractional share or unit into a right to receive a cash payment. To the extent
deemed necessary by the Committee, an Award shall be evidenced by an Award
Agreement as described in Section 13.1 hereof.

 

6



--------------------------------------------------------------------------------

6. Stock Options.

 

6.1. Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.8
hereof and Section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.

 

6.2. Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100 percent of the Fair Market Value of a Share on the Date of Grant.

 

6.3. Vesting of Stock Options. The Committee shall in its discretion prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable, and may accelerate the
vesting or exercisability of any Stock Option at any time. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or its Subsidiaries for a specified
time period (or periods) or on the attainment of specified performance goals
established by the Committee in its discretion.

 

6.4. Term of Stock Options. The Committee shall in its discretion prescribe in
an Award Agreement the period during which a vested Stock Option may be
exercised, provided that the maximum term of a Stock Option shall be ten years
from the Date of Grant.

 

6.5. Termination of Service. Subject to Section 6.8 hereof with respect to
Incentive Stock Options, the Stock Option of any Participant whose Service with
the Company or one of its Subsidiaries is terminated for any reason shall
terminate on the earlier of (a) the date that the Stock Option expires in
accordance with its terms or (b) unless otherwise provided in an Award
Agreement, the expiration of the applicable time period following termination of
Service, in accordance with the following: (i) 12 months if Service ceased due
to death, Disability or Retirement, (ii) 90 days if Service ceased as a result
of a termination by the Company without Cause or (iii) 30 days if Service ceased
for any other reason; provided that, in the event of a termination for Cause
such Participant’s right to any further payments, vesting or exercisability with
respect to any Award shall be forfeited in its entirety in accordance with
Section 12.2. The Committee shall have authority to determine in each case
whether an authorized leave of absence shall be deemed a termination of Service
for purposes hereof, as well as the effect of a leave of absence on the vesting
and exercisability of a Stock Option. Unless otherwise provided by the
Committee, if an entity ceases to be a Subsidiary of, or to provide services
(including developing products) to, the Company or otherwise ceases to be
qualified under the Plan or if all or substantially all of the assets of a
Subsidiary of the Company or an entity that provides services to the Company are
conveyed (other than by encumbrance), such cessation or action, as the case may
be, shall be deemed for purposes hereof to be a termination of the Service of
all of the employees of the Subsidiary or other entity (unless at the time of
the event they become employees of the Company).

 

6.6. Stock Option Exercise. Subject to such terms and conditions as shall be
specified in an Award Agreement, a Stock Option may be exercised in whole or in
part at any time during the term thereof by notice in the form required by the
Company, together with payment of the aggregate exercise price and applicable
withholding tax. Payment of the exercise

 

7



--------------------------------------------------------------------------------

price shall be made in the manner set forth in the Award Agreement, which unless
otherwise provided by the Committee, may include: (a) in cash or by cash
equivalent acceptable to the Committee, (b) by payment in Shares valued at the
Fair Market Value of such shares on the date of exercise, (c) to the extent
permitted by law, through an open-market, broker-assisted sales transaction
pursuant to which the Company is promptly delivered the amount of proceeds
necessary to satisfy the exercise price, (d) by a combination of the methods
described above or (e) by such other method as may be approved by the Committee
and set forth in the Award Agreement.

 

6.7. Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (a) upon the Participant’s death, in accordance
with Section 13.2 hereof or (b) in the case of Nonqualified Stock Options only,
for the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act of 1933), as may be approved by the Committee in its
discretion. The transfer of a Nonqualified Stock Option may be subject to such
terms and conditions as the Committee may in its discretion impose from time to
time. Subsequent transfers of a Nonqualified Stock Option shall be prohibited
other than in accordance with Section 13.2 hereof.

 

6.8. Additional Rules for Incentive Stock Options. Notwithstanding anything to
the contrary in this Section 6, in the case of the grant of a Stock Option
intending to qualify as an Incentive Stock Option, if the Participant owns stock
possessing more than 10% of the combined voting power of all classes of stock of
the Company (a “10% Stockholder”), the purchase price of such Stock Option must
be at least 110% of the Fair Market Value of a Share on the date of grant and
the Option must expire within a period of not more than five years from the date
of grant. Notwithstanding anything in this Section 6 to the contrary, Stock
Options designated as Incentive Stock Options shall not be eligible for
treatment under the Code as Incentive Stock Options to the extent that either
(a) the aggregate Fair Market Value of the Shares (determined as of the time of
grant) with respect to which such Stock Options are exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and any Subsidiary) exceeds $100,000, taking Stock Options into account in the
order in which they were granted, or (b) such Stock Options remain exercisable
and unexercised for more than 3 months following a termination of employment (or
such other period of time provided in Section 422 of the Code).

 

6.9. Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall cause the cancellation,
substitution or amendment of a Stock Option that would have the effect of
reducing the exercise price of a Stock Option previously granted under the Plan,
or otherwise approve any modification to a Stock Option that would be treated as
a “repricing” under any then applicable rules, regulations or listing
requirements.

 

7. Stock Appreciation Rights.

 

7.1. Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights shall be exercisable or payable at such time or times and upon such
conditions as may be approved by the

 

8



--------------------------------------------------------------------------------

Committee, provided that the Committee may accelerate the exercisability or
payment of a Stock Appreciation Right at any time.

 

7.2. Freestanding Stock Appreciation Rights. A Stock Appreciation Right may be
granted without any related Stock Option (a “freestanding SAR”) and may be
subject to such vesting and exercisability requirements as are specified by the
Committee and described in an Award Agreement. Such vesting and exercisability
requirements may be based on the continued Service of the Participant with the
Company or its Subsidiaries for a specified time period (or periods) or on the
attainment of specified performance goals established by the Committee in its
discretion. A freestanding SAR will be exercisable or payable at such time or
times as determined by the Committee, provided that the maximum term of a
freestanding SAR shall be ten years from the Date of Grant. The base price of a
freestanding SAR shall be determined by the Committee in its sole discretion;
provided, however, that the base price per share of any such freestanding SAR
shall not be less than 100 percent of the Fair Market Value of a Share on the
Date of Grant.

 

7.3. Tandem Stock Appreciation Rights. A Stock Appreciation Right may be granted
in tandem with a Stock Option (a “tandem SAR”), either at the time of grant or
at any time thereafter during the term of the Stock Option. A tandem SAR will
entitle the holder to elect, as to all or any portion of the number of shares
subject to such Stock Option/Stock Appreciation Right, to exercise either the
Stock Option or the Stock Appreciation Right, resulting in the reduction of the
corresponding number of shares subject to the right so exercised as well as the
tandem right not so exercised. A tandem SAR shall have a base price per Share
equal to the per Share exercise price of the related Stock Option, will become
vested and exercisable at the same time or times that the related Stock Option
becomes vested and exercisable, and will expire no later than the time at which
the related Stock Option expires.

 

7.4. Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a Share on the date of exercise or payment of
the Stock Appreciation Right over the base price of such Stock Appreciation
Right, by (ii) the number of Shares as to which such Stock Appreciation Right is
exercised or paid. Payment of the amount determined under the foregoing may be
made, as approved by the Committee and set forth in the Award Agreement, in
Shares valued at their Fair Market Value on the date of exercise or payment, in
cash, or in a combination of Shares and cash, subject to applicable tax
withholding requirements.

 

7.5. Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
stockholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Appreciation Right that would have the effect of reducing the base price of such
a Stock Appreciation Right previously granted under the Plan, or otherwise
approve any modification to such a Stock Appreciation Right that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements.

 

9



--------------------------------------------------------------------------------

8. Restricted Stock Awards.

 

8.1. Grant of Restricted Stock Awards. A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.

 

8.2. Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. Such vesting requirements may
be based on the continued Service of the Participant with the Company or its
Subsidiaries for a specified time period (or periods) or on the attainment of
specified performance goals established by the Committee in its discretion,
which may include Qualifying Performance Criteria. If the vesting requirements
of a Restricted Stock Award shall not be satisfied, the Award shall be forfeited
and the Shares subject to the Award shall be returned to the Company.
Notwithstanding the foregoing, the Committee may accelerate the vesting of a
Restricted Stock Award at any time.

 

8.3. Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired. Failure to satisfy any
applicable restrictions shall result in the subject shares of the Restricted
Stock Award being forfeited and returned to the Company. The Committee may
require in an Award Agreement that certificates representing the shares granted
under a Restricted Stock Award bear a legend making appropriate reference to the
restrictions imposed, and that certificates representing the shares granted or
sold under a Restricted Stock Award will remain in the physical custody of an
escrow holder until all restrictions are removed or have expired.

 

8.4. Rights as Stockholder. Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant shall have all
rights of a stockholder with respect to the shares granted to the Participant
under a Restricted Stock Award, including the right to vote the shares and
receive all dividends and other distributions paid or made with respect thereto.
The Committee may provide in an Award Agreement that dividends and distributions
with regard to unvested Shares will be held by the Company or an escrow agent
and paid to the Participant only at the times of vesting or other payment of the
Restricted Stock Award.

 

8.5. Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

 

8.6. Qualified Performance Award. To the extent a Restricted Stock Award is
designated as a Qualified Performance Award, it shall be subject to the
restrictions set forth in Section 11.

 

10



--------------------------------------------------------------------------------

9. Restricted Stock Unit Awards.

 

9.1. Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may be
granted to any Eligible Person selected by the Committee. The value of each
Restricted Stock Unit will be equal to the Fair Market Value of a Share on the
applicable date or time period of determination, as specified by the Committee.
A Restricted Stock Unit Award shall be subject to such restrictions and
conditions as the Committee shall determine. A Restricted Stock Unit Award may
be granted together with a dividend equivalent right with respect to the Shares
subject to the Award, which may be accumulated and may be deemed reinvested in
additional stock units, as determined by the Committee in its discretion.

 

9.2. Vesting Requirements. On the Date of Grant, the Committee shall in its
discretion determine any vesting requirements with respect to a Restricted Stock
Unit Award, which shall be set forth in the Award Agreement. Such vesting
requirements may be based on the continued Service of the Participant with the
Company or its Subsidiaries for a specified time period (or periods) or on the
attainment of specified performance goals established by the Committee in its
discretion, which may include Qualifying Performance Criteria. Notwithstanding
the foregoing, the Committee may accelerate the vesting of a Restricted Stock
Unit Award at any time. A Restricted Stock Unit Award may also be granted on a
fully vested basis, with a deferred payment date.

 

9.3. Payment of Restricted Stock Unit Awards. A Restricted Stock Unit Award
shall become payable to a Participant at the time or times determined by the
Committee and set forth in the Award Agreement, which may be upon or following
the vesting of the Award. Payment of a Restricted Stock Unit Award may be made,
at the discretion of the Committee, in cash or in Shares, or in a combination
thereof. Any cash payment of a Restricted Stock Unit Award shall be made based
upon the Fair Market Value of a Share, determined on such date or over such time
period as determined by the Committee.

 

9.4. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares subject to a Restricted Stock Unit Award
until such time as Shares are delivered to the Participant pursuant to the terms
of the Award Agreement.

 

9.5. Qualified Performance Award. To the extent a Restricted Stock Unit Award is
designated as a Qualified Performance Award, it shall be subject to the
restrictions set forth in Section 11.

 

10. Performance Awards.

 

10.1. Grant of Performance Awards. Performance Share and Performance Unit Awards
(collectively, “Performance Awards”) may be granted to any Eligible Person
selected by the Committee. Performance Awards shall be subject to such
restrictions and conditions as the Committee shall determine.

 

10.2. Vesting Requirements. On the Date of Grant, the Committee shall in its
discretion determine any vesting requirements with respect to a Performance
Award, which shall be set forth in the Award Agreement, provided that the
Committee may accelerate the vesting of a Performance Award at any time. Vesting
requirements may be based on the continued Service

 

11



--------------------------------------------------------------------------------

of the Participant with the Company or its Subsidiaries for a specified time
period (or periods), as well as on the attainment of specified performance goals
established by the Committee in its discretion, which may include Qualifying
Performance Criteria. The Committee may provide that if performance relative to
the performance goals exceeds targeted levels, then the number of Performance
Awards earned shall be a multiple (e.g., 150%) of those that would be earned for
target performance.

 

10.3. Payment of Performance Awards. A Performance Award shall become payable to
a Participant at the time or times determined by the Committee and set forth in
the Award Agreement, which may be upon or following the vesting of the Award.
Payment of a Performance Award may be made, at the discretion of the Committee,
in cash or in Shares, or in a combination thereof.

 

10.4. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares subject to a Performance Share Award
until such time as Shares are delivered to the Participant pursuant to the terms
of the Award Agreement.

 

10.5. Qualified Performance Award. To the extent a Performance Award is
designated as a Qualified Performance Award, it shall be subject to the
restrictions set forth in Section 11.

 

11. Qualified Performance Awards.

 

11.1. Designation as Qualified Performance Award. The Committee may designate
whether any Restricted Stock, Restricted Stock Unit or Performance Award granted
to an employee is intended to qualify as “performance-based compensation”,
within the meaning of Section 162(m) of the Code.

 

11.2. Performance Measures. Any Award (or the lapse of restrictions on an Award)
designated as intended to be performance-based compensation shall be, to the
extent required by Section 162(m) of the Code, either (a) conditioned upon the
achievement of one or more Qualifying Performance Criteria or (b) granted based
upon the achievement of one or more Qualifying Performance Criteria. For
purposes of this Plan, the term “Qualifying Performance Criteria” shall mean any
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee: (i) cash flow (before or after dividends), (ii) earnings
(including earnings per share, earnings before interest and taxes and earnings
before interest, taxes, depreciation and amortization), (iii) stock price,
(iv) return on equity or investment, (v) total stockholder return or total
market value (vi) return on capital (including return on total capital or return
on invested capital, and based on earnings or cash flow), (vii) return on assets
or net assets, (viii) market capitalization, (ix) market share, (x) economic
value added, (xi) debt leverage (debt to capital), (xii) revenue, (xiii) income
or net income (before or after taxes), (xiv) adjusted net income after capital
charge, (xv) operating income, (xvi) operating profit or net operating profit,
(xvii) operating margin or profit margin, (xviii) return on operating revenue,
(xix) cash from operations, (xx) operating ratio, (xxi) operating revenue, or
(xxii) customer

 

12



--------------------------------------------------------------------------------

service. To the extent consistent with Section 162(m) of the Code, the Committee
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs, (B) litigation, claims, judgments or
settlements, (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (D) accruals for
reorganization and restructuring programs and (E) any extraordinary, unusual,
non-recurring or non-comparable items (1) as described in Accounting Principles
Board Opinion No. 30, (2) as described in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
Annual Report to stockholders for the applicable year, or (3) publicly announced
by the Company in a press release or conference call relating to the Company’s
results of operations or financial condition for a completed quarterly or annual
fiscal period.

 

11.3. Additional Requirements. Any Restricted Stock, Restricted Stock Unit or
Performance Award that is intended to qualify as “performance-based
compensation” shall also be subject to the following:

 

(a) No later than the earlier of (i) 90 days following the commencement of each
performance period and (ii) the day on which 25% of the performance period has
elapsed (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (A) grant a target number of shares
or units, (B) select the performance goal or goals applicable to the performance
period and (C) specify the relationship between performance goals and the number
of shares or units that may be earned by a Participant for such performance
period. The performance goals shall satisfy the requirements in Section 162(m)
of the Code for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met.

 

(b) Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the number of units or shares, if any, earned by a Participant for such
performance period.

 

(c) In determining the number of units or shares earned by a Participant for a
given performance period, the Committee shall have the right to reduce (but not
increase) the amount earned at a given level of performance to take into account
additional factors that the Committee may deem relevant.

 

12. Forfeiture Events.

 

12.1. General. The Committee may specify in an Award Agreement at the time of
the Award that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, violation of material Company

 

13



--------------------------------------------------------------------------------

policies, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company or its
Subsidiaries.

 

12.2. Termination for Cause. If a Participant’s employment with the Company or
any Subsidiary shall be terminated for Cause, such Participant’s right to any
further payments, vesting or exercisability with respect to any Award shall be
forfeited in its entirety.

 

13. General Provisions.

 

13.1. Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form. The Award Agreement shall be subject to and incorporate, by
reference or otherwise, all of the applicable terms and conditions of the Plan,
and may also set forth other terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of the Plan. The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an Award Agreement by a
Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time.

 

13.2. No Assignment or Transfer; Beneficiaries. Except as provided in
Section 6.7 hereof, Awards under the Plan shall not be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, the Committee may
provide in an Award Agreement that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,
payments or other benefits specified under an Award following the Participant’s
death. During the lifetime of a Participant, an Award shall be exercised only by
such Participant or such Participant’s guardian or legal representative. In the
event of a Participant’s death, an Award may to the extent permitted by the
Award Agreement be exercised by the Participant’s beneficiary as designated by
the Participant in the manner prescribed by the Committee or, in the absence of
an authorized beneficiary designation, by the legatee of such Award under the
Participant’s will or by the Participant’s estate in accordance with the
Participant’s will or the laws of descent and distribution, in each case in the
same manner and to the same extent that such Award was exercisable by the
Participant on the date of the Participant’s death.

 

13.3. Deferrals of Payment. The Committee may, in an Award Agreement or
otherwise, provide for the deferred receipt of payment of cash or delivery of
Shares that would otherwise be due to the Participant by virtue of the
satisfaction of vesting or other conditions with respect to a Restricted Stock,
Restricted Stock Unit or Performance Award. If any such deferral is to be
permitted by the Committee, the Committee shall establish rules and procedures
relating to such deferral in a manner intended to comply with the requirements
of Section 409A of the Code, including, without limitation, the time when an
election to defer may be made, the

 

14



--------------------------------------------------------------------------------

time period of the deferral and the events that would result in payment of the
deferred amount, the interest or other earnings attributable to the deferral and
the method of funding, if any, attributable to the deferred amount.
Notwithstanding anything herein to the contrary, in no event will any deferral
of the delivery of Shares or any other payment with respect to any Award be
allowed if the Committee determines, in its sole discretion, that the deferral
would result in the imposition of the additional tax under Section 409A(a)(1)(B)
of the Code.

 

13.4. Rights as Stockholder. A Participant shall have no rights as a holder of
Shares with respect to any unissued securities covered by an Award until the
date the Participant becomes the holder of record of such securities. Except as
provided in Section 4.3 hereof, no adjustment or other provision shall be made
for dividends or other stockholder rights, except to the extent that the Award
Agreement provides for dividend payments or dividend equivalent rights.

 

13.5. Employment or Service. Nothing in the Plan, in the grant of any Award or
in any Award Agreement shall confer upon any Eligible Person any right to
continue in the Service of the Company or any of its Subsidiaries, or interfere
in any way with the right of the Company or any of its Subsidiaries to terminate
the Participant’s employment or other service relationship for any reason at any
time.

 

13.6. Securities Laws. No Shares will be issued or transferred pursuant to an
Award unless and until all then applicable requirements imposed by Federal and
state securities and other laws, rules and regulations and by any regulatory
agencies having jurisdiction, and by any exchanges or markets upon which the
Shares may be listed, have been fully met. As a condition precedent to the
issuance of shares pursuant to the grant or exercise of an Award, the Company
may require the Participant to take any reasonable action to meet such
requirements. The Committee may impose such conditions on any Shares aresuable
under the Plan as it may deem advisable, including, without limitation,
restrictions in order to ensure compliance with the Securities Act of 1933, as
amended, the requirements of any exchange or market upon which such shares of
the same class are then listed, and any blue sky or other securities laws
applicable to such shares. The Committee may also require the Participant to
represent and warrant at the time of issuance or transfer that the Shares are
being acquired only for investment purposes and without any current intention to
sell or distribute such shares.

 

13.7. Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the Participant
on or prior to the payment or other event that results in taxable income in
respect of an Award. The Award Agreement may specify the manner in which the
withholding obligation shall be satisfied with respect to the particular type of
Award, which may include procedures to permit or require a Participant to
satisfy such obligation in whole or in part (but only up to the statutory
minimum) by having the Company withhold Shares from the shares to which the
Participant is entitled. The number of shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Notwithstanding the foregoing, the Company, in its
sole discretion, may withhold all such required taxes from any amount otherwise
payable to a Participant. Notwithstanding anything contained in the Plan or any
Award Agreement to the contrary, a

 

15



--------------------------------------------------------------------------------

Participant’s satisfaction of any tax-withholding requirements will be a
condition precedent to the Company’s obligation to issue Shares or make payments
to that Participant as may otherwise be provided and to the termination of any
restrictions on transfer related to the circumstance or event that results in
the tax-withholding requirement.

 

13.8. Unfunded Plan. The adoption of the Plan and any reservation of Shares or
cash amounts by the Company to discharge its obligations hereunder shall not be
deemed to create a trust or other funded arrangement. Except upon the issuance
of Shares pursuant to an Award, any rights of a Participant under the Plan shall
be those of a general unsecured creditor of the Company, and neither a
Participant nor the Participant’s permitted transferees or estate shall have any
other interest in any assets of the Company by virtue of the Plan.
Notwithstanding the foregoing, the Company shall have the right to implement or
set aside funds in a grantor trust, subject to the claims of the Company’s
creditors or otherwise, to discharge its obligations under the Plan.

 

13.9. Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

 

13.10. Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, each Participant, and each Participant’s executor,
administrator and permitted transferees and beneficiaries.

 

13.11. Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

13.12. Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of jurisdictions outside the United States of America
with respect to Awards that may be subject to such laws. The terms and
conditions of such Awards may vary from the terms and conditions that would
otherwise be required by the Plan solely to the extent the Committee deems
necessary for such purpose. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of the Plan, not
inconsistent with the intent of the Plan, as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of the Plan
as in effect for any other purpose.

 

13.13. Substitute Awards in Corporate Transactions. Nothing contained in the
Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in

 

16



--------------------------------------------------------------------------------

connection with the acquisition, whether by purchase, merger, consolidation or
other corporate transaction, of the business or assets of any corporation or
other entity. Without limiting the foregoing, the Committee may grant Awards
under the Plan to an employee or director of another corporation who becomes an
Eligible Person by reason of any such corporate transaction in substitution for
awards previously granted by such corporation or entity to such. The terms and
conditions of the substitute Awards may vary from the terms and conditions that
would otherwise be required by the Plan solely to the extent the Committee deems
necessary for such purpose.

 

13.14. No Fiduciary Relationship. Nothing in the Plan and no action taken
pursuant to the Plan, will create a fiduciary relationship between the Company,
its Directors or officers or the Committee, on the one hand, and the Participant
or any other person or entity, on the other.

 

13.15. Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Colorado, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

13.16. Employment and Other Agreements. Any provision in a written employment,
severance or other agreement providing accelerated vesting or other protective
provisions applicable to types of Awards granted under the Plan will apply to
Awards under the Plan unless the Award Agreement relating to a particular Award
provides otherwise.

 

13.17. Notices. All notices under the Plan must be in writing or delivered
electronically, if to the Company, at its principal office, addressed to the
attention of the Corporate Secretary; and if to the Participant, at the address
appearing in the Company’s records.

 

13.18. Captions. The use of captions in this Plan is for convenience. The
captions are not intended to provide substantive rights.

 

14. Effective Date; Amendment and Termination.

 

14.1. Effective Date and Termination of the Plan. This Plan was adopted by the
Board on December 15, 2005, and it will become effective (the “Effective Date”)
when it is approved by the Company’s stockholders. All Awards granted under this
Plan are subject to, and may not be exercised before, the approval of this Plan
by the stockholders prior to the first anniversary date of the adoption date of
the Plan, by the affirmative vote of the holders of a majority of the
outstanding Shares of the Company present, or represented by proxy, and entitled
to vote, at a meeting of the Company’s stockholders in accordance with the laws
of the State of Colorado; provided that if such approval by the stockholders of
the Company is not forthcoming, all Awards previously granted under this Plan
shall be void. The Plan shall remain available for the grant of Awards until the
tenth (10th) anniversary of the Effective Date. Notwithstanding the foregoing,
the Plan may be terminated at such earlier time as the Board may determine.
Termination of the Plan will not affect the rights and obligations of the
Participants and the Company arising under Awards theretofore granted and then
in effect.

 

14.2. Amendment. The Board may amend, alter or discontinue this Plan, and the
Committee may amend or alter any agreement or other document evidencing an Award
made

 

17



--------------------------------------------------------------------------------

under this Plan but, except as provided pursuant to the provisions of
Section 4.3, no such amendment shall, without the approval of the stockholders
of the Company:

 

(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;

 

(b) reduce the price at which Stock Options or Stock Appreciation Rights may be
granted below the price provided for in Sections 6.2 and 7.2;

 

(c) reduce the exercise price of outstanding Stock Options or Stock Appreciation
Rights;

 

(d) extend the term of this Plan;

 

(e) otherwise amend the Plan in any manner requiring stockholder approval by law
or the listing requirements of the principal national securities exchange on
which such Shares are listed or admitted to trading; or

 

(f) increase the individual maximum limits in Section 4.2.

 

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if (i) the
Committee determines that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) the Committee determines
that such amendment or alteration is not reasonably likely to significantly
diminish the benefits provided under the Award, or that any such diminution has
been adequately compensated.

 

18